IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45533

STATE OF IDAHO,                                  )
                                                 )    Filed: September 14, 2018
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
JOHN JAMES KRAMER,                               )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Shoshone County. Hon. Scott L. Wayman, District Judge.

       Order denying motion to withdraw guilty pleas, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       John James Kramer appeals from the district court’s denial of his motion to withdraw his
guilty pleas. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Kramer with eight counts of possession of sexually exploitative
material. After an issue as to Kramer’s mental capacity arose, the district court granted a motion
for a competency evaluation to determine Kramer’s mental capacity and fitness to proceed. The
Idaho Department of Health and Welfare filed a report outlining its findings that Kramer did not
have a mental disorder or developmental disability that would preclude his ability to understand
the nature and potential consequences of the charges against him or inhibit his ability to assist in
his defense. Subsequently, Kramer entered into a plea agreement with the State wherein he
agreed to plead guilty to four counts of possession of sexually exploitative material in exchange

                                                 1
for dismissal of the four remaining counts. The agreement also stipulated that the State would
recommend the sentence of a unified term of six years with one and one-half years determinate
on each count, to be served concurrently. Kramer entered a guilty plea to Counts I, II, VII, and
VIII.    Thereafter, Kramer moved to withdraw his guilty pleas.              He alleged a lack of
understanding when he entered his guilty pleas. The district court held a hearing on the motion
to withdraw and concluded that Kramer failed to make the required showing to withdraw his
pleas. The district court sentenced Kramer and entered judgment. Kramer timely appeals.
                                                 II.
                                            ANALYSIS
        On appeal, Kramer argues that the district court abused its discretion when it denied his
motion to withdraw his guilty pleas. The State contends that the district court was correct in
denying Kramer’s motion because Kramer failed to carry his burden of showing either a
constitutional defect, or just cause to withdraw his guilty pleas. Whether to grant a motion to
withdraw a guilty plea lies in the discretion of the district court and such discretion should be
liberally applied. State v. Freeman, 110 Idaho 117, 121, 714 P.2d 86, 90 (Ct. App. 1986).
Appellate review of the denial of a motion to withdraw a plea is limited to determining whether
the district court exercised sound judicial discretion as distinguished from arbitrary action. Id.
Presentence withdrawal of a guilty plea is not an automatic right; the defendant has the burden of
showing a “just reason” exists to withdraw the plea. State v. Dopp, 124 Idaho 481, 485, 861 P.2d
51, 55 (1993). Once the defendant has met this burden, the State may avoid a withdrawal of the
plea by demonstrating the existence of prejudice to the State. Id. Kramer’s guilty pleas were
made before sentence was imposed and therefore, Kramer has the burden to show either a
constitutional defect in his pleas, or there was a just reason to withdraw his pleas.
        First, Kramer asserts that he had a lack of understanding when entering his pleas that rose
to the level of a constitutional defect.      Second, Kramer asserts that even if his lack of
understanding did not rise to a constitutional defect, it nonetheless was a “just reason” to
withdraw his guilty pleas. “The first step in analyzing a motion to withdraw a guilty plea is to
determine whether the plea was knowingly, intelligently, and voluntarily made. If the plea is
constitutionally valid, the court must then determine whether there are any other just reasons for
withdrawal of the plea.” State v. Hanslovan, 147 Idaho 530, 536, 211 P.3d 775, 781 (Ct. App.
2008) (citation omitted).    In order to determine that the plea was entered into knowingly,

                                                  2
intelligently, and voluntarily, the defendant must have (1) understood the nature of the charges
and was not coerced, (2) knowingly and intelligently waived his or her rights, and (3) understood
the consequences of pleading guilty. State v. Williston, 159 Idaho 215, 218, 358 P.3d 776, 779
(Ct. App. 2015).
        Reviewing the record as a whole, Kramer’s pleas were made knowingly, voluntarily, and
intelligently.   During the hearing on Kramer’s motion to withdraw his pleas, trial counsel
asserted that Kramer’s girlfriend stated that she and Kramer did not “really understand[] what he
was getting into” and “[t]heir understanding was that the sentencing would be a six month
sentence.” Counsel also offered that Kramer believed the court and the prosecutor were against
him. Additionally, letters from a mental health therapist and a case manager filed in support of
Kramer’s motions expressed concern with Kramer’s ability to comprehend information and
advocate on his own behalf. On appeal, Kramer points to the plea colloquy to show his lack of
understanding. During the plea colloquy, Kramer stated that he has a learning disability and has
difficulty reading, writing, and understanding the English language. Contrary evidence shows
that Kramer understood the consequences of his guilty pleas. The pretrial settlement offer was
detailed. It was signed by Kramer and it set forth the nature of the charges, the rights being
waived, and the consequences of pleading guilty.       During the plea colloquy, trial counsel
informed the court that the pretrial settlement offer had been read out loud to Kramer before the
change of plea hearing. Nonetheless, the district court reviewed every count again with Kramer
to ensure he understood the charges. Kramer answered in the affirmative when asked if he
understood the charges, the rights being waived, and the consequences of pleading guilty.
Kramer stated that he was not on any medications during the plea colloquy. The district court
informed Kramer that “if at any time you don’t [understand], just raise your hand and let me
know.” Later during the colloquy, the judge reiterated that Kramer was free to inform the court
if he did not understand, and at no time did Kramer do so. The district court considered all of
this evidence when deciding to deny Kramer’s motion to withdraw his guilty pleas. Lastly, the
district court considered conflicting evidence on Kramer’s mental health to determine that
Kramer was competent and his pleas were made knowingly and voluntarily. The district court
considered Kramer’s competency evaluation and weighed that against the letters submitted by
Kramer. In doing so, the district court stated,



                                                  3
               So we have somewhat what I will call a difference of opinion regarding
       the intellectual abilities or capabilities of Mr. Kramer. We have the evaluation
       committee who found [Kramer] competent to proceed . . . . We have the
       counselors that he has been working with indicating that he does not grasp the
       gravity of a situation or the charges that have been brought against him. . . .
               In reviewing the material that I have in the file here, there is somewhat of
       a conflict but I don’t find that there is enough of a conflict that creates just cause
       or good cause to allow the plea to be withdrawn.
Although conflicting evidence in the record exists as to Kramer’s mental capabilities, there are
ample facts in the record that support the district court’s finding that Kramer did not have a lack
of understanding and his guilty pleas were made knowingly, intelligently, and voluntarily.
       Further, the district court held that no just reason existed to grant Kramer’s motion to
withdraw his guilty pleas. For the reasons set forth above, we agree. Finally, because Kramer
fails to show a constitutional defect or just reason for withdrawal of his guilty pleas, we need not
address the issue of prejudice. Having reviewed the record, we conclude that the district court
did not abuse its discretion in denying Kramer’s motion to withdraw his guilty pleas.
                                                III.
                                         CONCLUSION
       The district court did not abuse its discretion in denying Kramer’s motion to withdraw his
guilty pleas. Therefore, the order denying Kramer’s motion is affirmed.
       Judge HUSKEY and Judge LORELLO CONCUR.




                                                 4